473 So. 2d 203 (1985)
William Thomas ZEIGLER, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 63606.
Supreme Court of Florida.
May 2, 1985.
Rehearing Stricken August 16, 1985.
William F. Duane, Winter Park, for appellant.
*204 Jim Smith, Atty. Gen. and Richard W. Prospect, Asst. Atty. Gen., Daytona Beach, for appellee.
ADKINS, Justice.
This cause is before us pursuant to a motion to recall jurisdiction in this case and to conclude this appeal. We have jurisdiction. Art. V, § 3(b)(1), Fla. Const.
In Zeigler v. State, 452 So. 2d 537 (Fla. 1984), we remanded the case to the trial court for a prompt hearing on the sole issue of whether there existed any bias on the part of the trial judge as a result of an alleged meeting between representatives of the prosecution and the trial judge.
This hearing was held on August 30, 1984, before Circuit Judge R. James Stoker, who was not the original sentencing judge. Judge Stoker made the following findings in his written report:
The Court heard evidence from both sides and upon consideration of that evidence finds that the testimony of the sole source of the allegation, Leigh McEachern, is not credible and therefore Petitioner has not proven his claim. The Court finds as a matter of fact that the alleged meeting did not take place and thus the alleged statement was not made.
We have studied the record of this proceeding and we conclude that the judge did not err in making this finding. Therefore, we affirm the order of the trial court in this respect also.
It is so ordered.
BOYD, C.J., and OVERTON, ALDERMAN, McDONALD, EHRLICH and SHAW, JJ., concur.